Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 27 September 2021 has been entered.
 
Status of Claims
This action is in reply to the claims filed on 27 September 2021. Claims 1, 6, 9, and 16 were amended. Claims 1, 3-9, 11-16, and 18-20 are currently pending and have been examined.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-9, 11-16, and 18-20 are rejected under 35 USC § 101
Claims 1, 3-9, 11-16, and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Representative claim 1 recites:
analyze medical data … and select an algorithm based on the analysis. 
Therefore, the claim as a whole is directed to “selecting a computer aided diagnosis algorithm”, which is an abstract idea because it is a mental process. “Selecting a computer aided diagnosis algorithm” is considered to be a mental process because it is a concept performed in the human mind (including an observation, evaluation, judgment, opinion). When a person receives an X-ray image of a patient’s skull they would be able to determine that an algorithm for that type of image should be used instead of an algorithm for analyzing a different kind of image (e.g. a CT scan of a patient’s thoracic cavity).  
This judicial exception is not integrated into a practical application. In particular, claim 1 recites the following additional element(s):
an algorithm orchestrator;
associated metadata;
a postprocessor to execute the algorithm with respect to the medical data using a plurality of processing elements,
the plurality of processing elements including one or more artificial intelligence models trained and deployed using inferencing and assembled in combination to instantiate the algorithm, the plurality of processing elements dynamically selected and arranged in combination by the algorithm orchestrator to construct the postprocessor to implement the algorithm for the medical data, the postprocessor to output a result of the algorithm for action by the algorithm orchestrator.
These additional elements merely include instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. This is not enough to integrate an abstract idea into a practical application (see MPEP 2106.05(f)). Examiner notes that the additional elements also include artificial intelligence recited broadly. Without more than broadly stating that artificial intelligence is used, it is considered to amount to merely including instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). Similarly, this type of additional only generally links the use of the judicial exception to a particular technological environment or field of use, that of artificial intelligence (see MPEP 2106.05(h)). This is not enough to integrate an abstract idea into a practical application. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Claim 1 is directed to an abstract idea.
Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements merely include instructions to implement an abstract idea on a computer, or merely uses a computer as a tool 
Dependent claim 7 merely further limit the abstract idea and are thereby considered to be ineligible.
Dependent claims 3-6 and 8 further recite additional elements that merely include instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. This is not enough to integrate an abstract idea into a practical application, nor does it make the claims amount to significantly more than the judicial exception (see MPEP 2106.05(f)). Accordingly, claims 3-6 and 8 are ineligible.
Claims 9, 11-16, and 18-20 are parallel in nature to claims 1 and 3-8. Accordingly claims 9, 11-16, and 18-20 are rejected as being directed towards ineligible subject matter based upon the same analysis above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-4, 8-9, 11, 15-16, 18, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bronkalla et al. (U.S. 2020/0126215), hereinafter “Bronkalla”.
Regarding claim 1, Bronkalla discloses an apparatus comprising:
an algorithm orchestrator to analyze medical data and associated metadata and select an algorithm based on the analysis (See Bronkalla [0032] the system can select a particular AI system for processing medical image studies (i.e. medical data). The system follows rules for selecting an AI system, including whether the selected image study is focused on a predetermined anatomical structure that can be processed by the particular AI system. [0033] the rules for determining an appropriate AI system can involve analyzing the meta data (i.e. in DICOM headers). [0034] the workflow application is configured to not only determine whether an image study is applicable for a particular AI system but also to identify what AI system of multiple available AI systems is applicable for the image study.); and 
a postprocessor to execute the algorithm with respect to the medical data using a plurality of processing elements (See Bronkalla [0023] each AI system includes one or more software applications that, when executed by an electronic processor (i.e. “a , 
the plurality of processing elements including one or more artificial intelligence models trained and deployed using inferencing and assembled in combination to instantiate the algorithm (See Bronkalla [0023] The AI systems include artificial intelligence techniques to process the medical data. An AI system may be distributed over multiple servers, including within a cloud or hybrid cloud environment, and is understood to include assembling the combination of processing resources available in the cloud or hybrid cloud environment.),
the plurality of processing elements dynamically selected and arranged in combination by the algorithm orchestrator to construct the postprocessor to implement the algorithm for the medical data (See Bronkalla [0032] the system selects an appropriate AI system for each image (i.e. “dynamically selected”). [0023] the system can use a cloud computing environment to implement the AI system that is selected. This includes selecting the AI system and its corresponding processing elements to perform the analysis of the medical data (the image study).),
the postprocessor to output a result of the algorithm for action by the algorithm orchestrator (See Bronkalla [0039] the AI system is configured to process the selected image study by preparing at least a partial report for the selected image study.).

Regarding claim 3, Bronkalla discloses the apparatus of claim 1 as discussed above. Bronkalla further discloses an apparatus, wherein:
the postprocessor includes at least one of an inferencing engine and services to form and arrange the plurality of processing elements into the algorithm as triggered by the algorithm orchestrator (See Bronkalla [0023] The AI systems include artificial intelligence techniques to process the medical data. An AI system may be distributed over multiple servers, including within a cloud or hybrid cloud environment, and is understood to include assembling the combination of processing resources available in the cloud or hybrid cloud environment.).

Regarding claim 4, Bronkalla discloses the apparatus of claim 1 as discussed above. Bronkalla further discloses an apparatus, wherein:
the postprocessor is to store the arranged combination of processing elements for later retrieval to implement the algorithm (See Bronkalla [0039] outputs generated by the AI system may be stored in the PACS or a separate system and may be made available to one or more users.).

Regarding claim 8, Bronkalla discloses the apparatus of claim 1 as discussed above. Bronkalla further discloses an apparatus, wherein:
the action includes at least one of: a) displaying, via a viewer a graphical user interface generated with the algorithm result; or b) trigger a health system to process the medical data based on the result (See Bronkalla [0039] an AI system may be configured to create .

Regarding claim 9, Bronkalla discloses a non-transitory computer-readable storage medium including instructions which, when executed by at least one processor, cause the at least one processor to at least:
analyze medical data and associated metadata of a medical study (See Bronkalla [0032] the system can select a particular AI system for processing medical image studies (i.e. medical data). The system follows rules for selecting an AI system, including whether the selected image study is focused on a predetermined anatomical structure that can be processed by the particular AI system. [0033] the rules for determining an appropriate AI system can involve analyzing the meta data (i.e. in DICOM headers). [0034] the workflow application is configured to not only determine whether an image study is applicable for a particular AI system but also to identify what AI system of multiple available AI systems is applicable for the image study.); 
select an algorithm based on the analysis (See Bronkalla [0032] the system can select a particular AI system for processing medical image studies (i.e. medical data). The system follows rules for selecting an AI system, including whether the selected image study is focused on a predetermined anatomical structure that can be processed by the particular AI system. [0033] the rules for determining an appropriate AI system can involve analyzing the meta data (i.e. in DICOM headers). [0034] the workflow ; and 
dynamically select, arrange, and configure processing elements in combination to implement the algorithm for the medical data (See Bronkalla [0032] the system selects an appropriate AI system for each image (i.e. “dynamically select”). [0023] the system can use a cloud computing environment to implement the AI system that is selected. This includes selecting the AI system and its corresponding processing elements to perform the analysis of the medical data (the image study).), 
the processing elements including one or more artificial intelligence models trained and deployed using inferencing and assembled in combination to construct a postprocessor to instantiate the algorithm (See Bronkalla [0023] The AI systems include artificial intelligence techniques to process the medical data. An AI system may be distributed over multiple servers, including within a cloud or hybrid cloud environment, and is understood to include assembling the combination of processing resources available in the cloud or hybrid cloud environment.); 
execute the algorithm with respect to the medical data using the postprocessor (See Bronkalla [0023] each AI system includes one or more software applications that, when executed by an electronic processor (i.e. “a postprocessor”), perform one or more artificial intelligence techniques to process an image study. An AI system may be distributed over multiple servers, including within a cloud or hybrid cloud environment (i.e. “using a plurality of processing elements”).); and 
output an actionable result of the algorithm for the medical study (See Bronkalla [0039] the AI system is configured to process the selected image study by preparing at least a partial report for the selected image study.).

Regarding claim 11, Bronkalla discloses the computer-readable storage medium of claim 9 as discussed above. Bronkalla further discloses a computer-readable storage medium, wherein the instructions, when executed, cause the at least one processor to:
store the arranged combination of processing elements for later retrieval to implement the algorithm (See Bronkalla [0039] outputs generated by the AI system may be stored in the PACS or a separate system and may be made available to one or more users.).

Regarding claim 15, Bronkalla discloses the computer-readable storage medium of claim 9 as discussed above. Bronkalla further discloses a computer-readable storage medium, wherein the instructions, when executed, cause the at least one processor to:
trigger at least one of: a) displaying, via a viewer a graphical user interface generated with the algorithm result; or b) trigger a health system to process the medical data based on the result (See Bronkalla [0039] an AI system may be configured to create a final report or diagnosis for an image study or prepare an intermediary or preliminary report or diagnosis, which can be manually reviewed by a radiologist or other type of user.).

Regarding claim 16
analyzing, by executing an instruction with at least one processor, medical data and associated metadata of a medical study (See Bronkalla [0032] the system can select a particular AI system for processing medical image studies (i.e. medical data). The system follows rules for selecting an AI system, including whether the selected image study is focused on a predetermined anatomical structure that can be processed by the particular AI system. [0033] the rules for determining an appropriate AI system can involve analyzing the meta data (i.e. in DICOM headers). [0034] the workflow application is configured to not only determine whether an image study is applicable for a particular AI system but also to identify what AI system of multiple available AI systems is applicable for the image study.); 
selecting, by executing an instruction with the at least one processor, an algorithm based on the analysis (See Bronkalla [0032] the system can select a particular AI system for processing medical image studies (i.e. medical data). The system follows rules for selecting an AI system, including whether the selected image study is focused on a predetermined anatomical structure that can be processed by the particular AI system. [0033] the rules for determining an appropriate AI system can involve analyzing the meta data (i.e. in DICOM headers). [0034] the workflow application is configured to not only determine whether an image study is applicable for a particular AI system but also to identify what AI system of multiple available AI systems is applicable for the image study.); and 
dynamically selecting, arranging, and configuring, by executing an instruction with the at least one processor, processing elements in combination to implement the algorithm for the medical data (See Bronkalla [0032] the system selects an appropriate AI system for each image (i.e. “dynamically select”). [0023] the system can use a cloud computing environment to implement the AI system that is selected. This includes selecting the AI system and its corresponding processing elements to perform the analysis of the medical data (the image study).),
the processing elements including one or more artificial intelligence models trained and deployed using inferencing and assembled in combination to construct a postprocessor to instantiate the algorithm (See Bronkalla [0023] The AI systems include artificial intelligence techniques to process the medical data. An AI system may be distributed over multiple servers, including within a cloud or hybrid cloud environment, and is understood to include assembling the combination of processing resources available in the cloud or hybrid cloud environment.); 
executing, by executing an instruction with the at least one processor, the algorithm with respect to the medical data using the postprocessor (See Bronkalla [0023] each AI system includes one or more software applications that, when executed by an electronic processor (i.e. “a postprocessor”), perform one or more artificial intelligence techniques to process an image study. An AI system may be distributed over multiple servers, including within a cloud or hybrid cloud environment (i.e. “using a plurality of processing elements”).); and 
outputting, by executing an instruction with the at least one processor, an actionable result of the algorithm for the medical study (See Bronkalla [0039] the AI system is .

Regarding claim 18, Bronkalla discloses the method of claim16 as discussed above. Bronkalla further discloses a method, including:
storing the arranged combination of processing elements for later retrieval to implement the algorithm (See Bronkalla [0039] outputs generated by the AI system may be stored in the PACS or a separate system and may be made available to one or more users.).

Regarding claim 20, Bronkalla discloses the method of claim16 as discussed above. Bronkalla further discloses a method, including:
triggering at least one of a) displaying, via a viewer a graphical user interface generated with the algorithm result; or b) trigger a health system to process the medical data based on the result (See Bronkalla [0039] an AI system may be configured to create a final report or diagnosis for an image study or prepare an intermediary or preliminary report or diagnosis, which can be manually reviewed by a radiologist or other type of user.).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5-7, 12-14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bronkalla (U.S. 2020/0126215) in view of Nakamura (U.S. 2019/0156947), hereinafter “Nakamura”.
Regarding Claim 5, Bronkalla discloses the apparatus of claim 1 as discussed above. Bronkalla further discloses an apparatus, wherein: 
the arrangement of the plurality of processing elements includes a fork to apply a plurality of processing elements in parallel to the medical data.
Nakamura teaches:
the arrangement of the plurality of processing elements includes a fork to apply a plurality of processing elements in parallel to the medical data (See Nakamura Fig. 3 and [0076] the rules are adapted to run all applicable classifiers. In Fig. 3 the various algorithms are run in parallel, when the patient data meets the rules for more than one algorithms.).
The system of Nakamura is applicable to the disclosure of Bronkalla as they both share characteristics and capabilities, namely, they are directed to automatically selecting algorithms for different types of medical data. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bronkalla to include machine learning as taught by Nakamura. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Bronkalla in order to increase the accuracy of the computer aided diagnosis algorithms and models based on correct deployment and usage, despite complications due to the variability of the amount and type of clinical context available from data for a given patient (see Nakamura [0003]).

Regarding claim 6, Bronkalla discloses the apparatus of claim 1 as discussed above. Bronkalla further discloses an apparatus, wherein:
the arrangement of the plurality of processing elements includes a join to combine output of a plurality of processing elements into a result.
Nakamura teaches:
the arrangement of the plurality of processing elements includes a join to combine output of a plurality of processing elements into a result (See Nakamura Fig. 3 and .
The system of Nakamura is applicable to the disclosure of Bronkalla as they both share characteristics and capabilities, namely, they are directed to automatically selecting algorithms for different types of medical data. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bronkalla to include machine learning as taught by Nakamura. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Bronkalla in order to increase the accuracy of the computer aided diagnosis algorithms and models based on correct deployment and usage, despite complications due to the variability of the amount and type of clinical context available from data for a given patient (see Nakamura [0003]).

Regarding claim 7, Bronkalla discloses the apparatus of claim 1 as discussed above. Bronkalla further discloses an apparatus, wherein:
the algorithm orchestrator is to select a plurality of algorithms combined by the algorithm orchestrator and instantiated by the postprocessor to apply a plurality of algorithms to the medical data.
Nakamura teaches:
the algorithm orchestrator is to select a plurality of algorithms combined by the algorithm orchestrator and instantiated by the postprocessor to apply a plurality of algorithms to the medical data (See Nakamura Fig. 3 and [0067] the system can collect and process medical information data with multiple algorithms (as opposed to a single algorithm or model).).
The system of Nakamura is applicable to the disclosure of Bronkalla as they both share characteristics and capabilities, namely, they are directed to automatically selecting algorithms for different types of medical data. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bronkalla to include machine learning as taught by Nakamura. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Bronkalla in order to increase the accuracy of the computer aided diagnosis algorithms and models based on correct deployment and usage, despite complications due to the variability of the amount and type of clinical context available from data for a given patient (see Nakamura [0003]).

Regarding claim 12, Bronkalla discloses the computer-readable storage medium of claim 9 as discussed above. Bronkalla further discloses a computer-readable storage medium, wherein:
the arrangement of processing elements includes a fork to apply at least a portion of the processing elements in parallel to the medical data.
Nakamura teaches:
the arrangement of processing elements includes a fork to apply at least a portion of the processing elements in parallel to the medical data (See Nakamura Fig. 3 and [0076] the .
The system of Nakamura is applicable to the disclosure of Bronkalla as they both share characteristics and capabilities, namely, they are directed to automatically selecting algorithms for different types of medical data. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bronkalla to include machine learning as taught by Nakamura. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Bronkalla in order to increase the accuracy of the computer aided diagnosis algorithms and models based on correct deployment and usage, despite complications due to the variability of the amount and type of clinical context available from data for a given patient (see Nakamura [0003]).

Regarding claim 13, Bronkalla discloses the computer-readable storage medium of claim 9 as discussed above. Bronkalla further discloses a computer-readable storage medium, wherein:
the arrangement of processing elements includes a join to combine output of the processing elements into a result.
Nakamura teaches:
the arrangement of processing elements includes a join to combine output of the processing elements into a result (See Nakamura Fig. 3 and [0013] the results of the algorithms can be combined and sent to the clinical system and presented to the user. [0020] the results of the algorithms may then be further processed and propagated via a .
The system of Nakamura is applicable to the disclosure of Bronkalla as they both share characteristics and capabilities, namely, they are directed to automatically selecting algorithms for different types of medical data. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bronkalla to include machine learning as taught by Nakamura. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Bronkalla in order to increase the accuracy of the computer aided diagnosis algorithms and models based on correct deployment and usage, despite complications due to the variability of the amount and type of clinical context available from data for a given patient (see Nakamura [0003]).

Regarding claim 14, Bronkalla discloses the computer-readable storage medium of claim 9 as discussed above. Bronkalla further discloses a computer-readable storage medium, wherein the instructions, when executed, cause the at least one processor to:
select a plurality of algorithms combined and instantiated to apply a plurality of algorithms to the medical data.
Nakamura teaches:
select a plurality of algorithms combined and instantiated to apply a plurality of algorithms to the medical data (See Nakamura Fig. 3 and [0067] the system can collect and process medical information data with multiple algorithms (as opposed to a single algorithm or model).).


Regarding claim 19, Bronkalla discloses the method of claim 16 as discussed above. Bronkalla further discloses a method, including:
selecting a plurality of algorithms combined and instantiated to apply a plurality of algorithms to the medical data.
Nakamura teaches:
selecting a plurality of algorithms combined and instantiated to apply a plurality of algorithms to the medical data (See Nakamura Fig. 3 and [0067] the system can collect and process medical information data with multiple algorithms (as opposed to a single algorithm or model).).
The system of Nakamura is applicable to the disclosure of Bronkalla as they both share characteristics and capabilities, namely, they are directed to automatically selecting algorithms for different types of medical data. It would have been obvious to one of ordinary skill in the art .




Response to Arguments
Applicant's arguments filed 27 September 2021, with respect to the 35 U.S.C. 101 rejection of the claims, have been fully considered but they are not persuasive. Applicant argues that the claims cannot be considered a mental process because it is directed to a particular trained and deployed combination of artificial intelligence models to form a post processor to implement an algorithm, based on example (vii) found in MPEP 2106.04(a)(1) (see Applicant remarks page 8). This example in the MPEP recites only the method of training a neural net, with details on how the neural network is being trained. First, the recited artificial intelligence includes no details, but merely recites that generic AI is trained and used. Second, the claims include more than the training of an artificial intelligence system. The recited AI is not considered to be part of the recited abstract idea, but rather an additional element. The claims are directed to a mental process because they recite the analysis of medical data and selecting an algorithm to apply to that data. This is something capable of being performed in the human mind. The remaining elements are considered under the rest of the analysis (Steps 2A Prong Two and Step 2B).
Applicant then argues that the same artificial intelligence aspects also integrate it into a practical application. However, the artificial intelligence aspects of the invention are so broadly recited, that it cannot be considered to be directed to a “particular” deployment of artificial intelligence, but merely the use of artificial intelligence as a known tool to perform known functions. The claim language is not specific, but recited the use of general artificial intelligence as a tool. Here we have a mental process, selecting an algorithm to apply to some medical data, and tools to actually apply that algorithm. These tools are considered to be additional 

Applicant's arguments filed 27 September 2021, with respect to the 35 U.S.C 102 and 103 rejections of the claims, Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN L HANKS whose telephone number is (571)270-5080. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice Mooneyham can be reached on (571) 272-6805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN DURANT/Primary Examiner, Art Unit 3626